i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00467-CR

                                           Ricardo NICHOLS,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-10357
                             Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

The clerk’s record, which was filed on CD-ROM, contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to
                                                                                        04-08-00467-CR

by the defendant; therefore, the clerk’s record supports the trial court’s certification that defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s counsel has filed a

letter in which she states that she has reviewed the electronic clerk’s record and “can find no right

of appeal for Appellant;” counsel concedes that the appeal must be dismissed. In light of the record

presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this

appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).



                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-